Citation Nr: 0303454	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  94-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from February 
1964 to February 1965 and in the Army from February 1974 to 
March 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision of the 
RO.  

In December 1996, the Board remanded the case to the RO for 
additional development of the record.  

In November 1998, the Board denied the veteran's claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a May 1999 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  

In January 2000 and May 2001, the Board remanded the case for 
additional development of the record.  

(The issue of service connection for hypertension is 
addressed in the Remand section of this document.)  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's currently demonstrated bipolar disorder is 
shown to likely have had its clinical onset during his first 
period of military service.  



CONCLUSION OF LAW

The veteran's disability manifested  by a bipolar disorder is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there was a significant change in the law while 
the case was pending at the Veterans Court with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

In light of the favorable decision taken hereinbelow, any 
violations of the VCAA is harmless.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A careful review of the service medical records from the 
veteran's first period of service shows that, in December 
1964, he received a mental status evaluation.  At the time, 
the veteran was incarcerated awaiting summary court martial.  
It was noted that the veteran's past history was "quite 
chaotic."  It was reported that his mother had been severely 
mentally ill.  The veteran stated that his parents were 
divorced when he was ten years of age and that he had been 
rotated between his father, mother and foster homes.  The 
diagnosis was that of paranoid personality.  It was noted 
that the veteran was quite rigid, defensive and extremely 
fearful.  It was determined that his only means of defense 
was running away and acting belligerently.  

The examining physician noted that the veteran had a great 
potential for a future psychotic breakdown, although he 
showed no evidence of psychosis at the time.  It was noted 
that long, continued confinement was likely to hasten such a 
development.  The veteran's separation examination document 
dated in February 1965 reported no psychiatric abnormalities.  

In March 1971, the veteran was hospitalized at Northwestern 
Mental Health Center.  It was reported that his problems 
involved a mixture of drug usage and marital problems due to 
some personality traits such as lying and running around.  It 
was noted that he used marijuana, hashish, acid, mescaline 
and speed.  He was oriented and alert; his mood was anxious; 
his affect was appropriate.  There were no psychotic 
symptoms, and neurotic symptomatology was absent.  A 
psychological evaluation revealed a "characterological," 
rather than reactive, disorder, and the veteran's personality 
structure and defenses were primarily schizoid and paranoid.  

The service medical records from the veteran's second period 
of active duty are devoid of any reference to a psychiatric 
disorder.  His January 1974 entrance examination and February 
1975 separation examination revealed no psychiatric 
abnormalities, although, at the time of each examination, the 
veteran reported having had nervous trouble of some sort.  

The outpatient treatment reports dated from January to March 
1991 were received from a Dr. H. Lunguth.  He apparently 
counseled the veteran after the he had lost his job.  

The records dated in January and February 1993 received from 
Casselberry Family Practice show that the veteran was treated 
for depression.  

The VA outpatient treatment records show that the veteran was 
seen in June 1993 complaining of periodic depression which he 
related as having begun in the Navy in 1965.  He complained 
of having poor concentration, crying spells, high energy and 
decreased need for sleep.  The veteran was oriented and 
denied suicidal ideations.  The diagnosis was that of bipolar 
affective disorder with depression.  

The records dated from June to August 1993 from the VA mental 
health clinic show treatment for major depression, bipolar 
affective disorder and personality disorder.  

In September 1993, a VA psychiatric examination was 
conducted.  The examiner reviewed the veteran's military, 
family and psychiatric history.  The veteran's affect was 
reportedly anxious and irritable.  His mood was mildly 
depressed, and he tended to be hyperverbal.  He was alert and 
oriented.  His memory was within normal limits, and his 
thoughts were concrete, logical and overinclusive with no 
self referential or paranoid, persecutory, suicidal or 
homicidal ideations.  He had no auditory or visual 
hallucinations.  He had some insight into his problems, and 
his judgment was fair.  The impression was that of moderate, 
bipolar disorder with depression.  

The reports dated from July 1994 to August 1995 from H. M. 
Pandhi, M.D., indicated that the doctor had treated the 
veteran for depression.  

In March 1996, the RO received a report from a psychologist 
who noted that the veteran's mood was depressed with some 
angry outbursts.  The veteran related that his mood had been 
chronic and had started in about 1965, but had escalated 
since 1990.  The diagnoses were those of major depression, 
recurrent and severe without psychotic features; intermittent 
explosive disorder, and dependent personality disorder.  

An April 1996 letter was received from Arthur E. Silverman, 
M.D., who noted that, although now retired, he had practiced 
as a board-certified physiatrist from 1964 to 1989.  He 
stated that he had known the veteran for his entire adult 
life.  It was noted that the veteran had an extremely 
difficult life growing up in a succession of foster homes.  

Dr. Silverman stated that he knew the veteran before he was 
inducted in the Navy in 1964, and that the veteran had had 
difficulties in social adjustments and had tendencies to some 
asocial behaviors.  He noted, however, that after the 
veteran's discharge, there was marked worsening with more 
asocial and antisocial behaviors.  He indicated that there 
were tendencies toward paranoia and that there were some 
explosive temper outbursts.  

Dr. Silverman also stated the following: 

[He believed] that the environment in the 
U.S. Navy was extremely detrimental to 
him.  Maybe, the structure [and] strict 
discipline was [sic] too much for him-
caused psychological overload.  

[He believed] that his condition was 
greatly aggravated by the Navy.  He was 
essentially emotionally disabled by his 
time in the service.  There have been 
difficulties ever since-ever since his 
induction.  

In June 1997, a VA psychiatric examination was conducted.  
The veteran complained of having sleep disturbance and noted 
that, at times, he slept a lot.  He stated that his appetite 
varied with his mood.  He had bouts of severe depression with 
crying spells for little or no reason.  He described himself 
as "passively suicidal."  

The veteran was noted to be tense and often angry.  He gave 
relevant answers but was circumstantial and talked with a 
rapid stream.  He denied hallucinations.  He believed that he 
was mistreated in the service and that his ex-wife was after 
him.  His affect was labile, and he was often depressed.  He 
was oriented, and his memory was generally intact.  His 
insight and judgment were marginal.  The diagnoses included 
those of bipolar disorder, depression and mixed type 
personality disorder.  

The VA examiner reviewed the veteran's claims folder and 
noted that, during the veteran's first period of service, he 
was diagnosed as having a personality disorder.  He also took 
note of Dr. Silverman's opinion that the veteran had 
emotional and behavioral problems before and after service 
and that they were worse after service, but he indicated that 
Dr. Silverman never stated that it was an acquired 
psychiatric disorder.  

The VA examiner noted that the earliest indication of an 
acquired psychiatric disorder was in 1971, but that disorder 
was drug dependence.  The examiner opined that, other than 
drug dependency, the earliest indication of an acquired 
psychiatric disorder was made at Casselberry Family Practice; 
situational depression was diagnosed in 1993.  

In an October 1997 letter to the Board, the veteran provided 
additional argument concerning his appeal.  He contended 
that, while in the Navy, and stationed in San Diego, he 
received a letter from his mother asking whether he could be 
transferred back home to Philadelphia.  He stated that, when 
his request for leave was denied, he recalled sitting on a 
street curb crying over his mother's letter.  He indicated 
that he had left on unauthorized leave and hitchhiked back to 
Philadelphia.  He noted that, when he eventually turned 
himself in to authorities, he was incarcerated and that, 
while in the brig, he first became seriously depressed.  

The veteran indicated that he underwent a mental health 
evaluation while incarcerated.  He stated that he had 
mentioned to the examiner that he had been feeling guilty 
because he had rented a civilian jacket from the Seven Seas 
Locker Club in San Diego the day before he left for 
Philadelphia.  He noted that he told the examiner that he 
felt bad because he had not returned it.  He stated that he 
never faced larceny or any other charges except for 
unauthorized leave and that, during his Army service, he had 
been assigned to the Alcohol and Drug Control Office and 
later transferred to the Ft. Dix Confinement Facility.  He 
stated that, during that time, he had suffered from severe 
depression and skin disorders.  He noted that he sought and 
obtained an expeditious honorable discharge, claiming family 
and financial problems as the basis.  

In an October 1997 letter, Dr. Silverman stated that he had 
reviewed all of the veteran's medical reports, including the 
recent VA examination report.  He noted that he strongly 
disagreed with the VA examination report.  He referred to his 
long personal knowledge of the veteran and stated that the 
veteran had never hallucinated.  He opined that the veteran's 
experiences in service were "unpleasant and unfortunate and 
certainly had a very adverse impact on his psychiatric 
state."  

Further, Dr. Silverman stated that the veteran's treatment in 
the service was "not conducive to a sound psychologic status 
and future."  He opined that the veteran's psychiatric 
condition was aggravated by both of his periods of service.  
He further stated that the veteran's hypertension and skin 
disorders were "probably directly resultant to his 
psychiatric problems."  He concluded that he strongly 
believed that the veteran's disability was much greater that 
it would have been had he never served in the U.S. Army or 
Navy.  

In August 1998, the Board requested an expert medical opinion 
from a mental health professional with the Veterans Health 
Administration (VHA).  The VHA physician was asked to provide 
the probable date of onset for the veteran's currently 
demonstrated bipolar disorder.  

In addition, if the date of onset preexisted either period of 
service, the mental health expert was asked to provide an 
opinion as to the medical probability that the disorder had 
undergone an increase in severity beyond the normal 
progression during service.  

In September 1998, a report was received by the Board.  The 
VHA psychiatrist stated that the probable date of onset of 
the bipolar disorder was in March 1971, at which time the 
veteran was hospitalized for three months with crying spells, 
racing thoughts, high energy, decreased need for sleep, 
followed by hypersomnia, lack of energy and fatigue.  

The mental health expert opined that the veteran was 
accurately diagnosed as having paranoid personality during 
his Navy service which, he noted, was a personality disorder 
considered to be a constitutional behavior pattern.  He 
stated that no psychosis or affective symptoms were indicated 
at that time.  He noted that, by the veteran's own admission, 
he was homesick for his mother and this did not constitute 
clinical depression.  

The psychiatrist concluded that there was no support for the 
existence of any acquired psychiatric disorder prior to the 
veteran's first period of service which could have become 
aggravated by that period of service.  

The VHA specialist was also asked to provide an opinion as to 
the likelihood, if any, that the veteran's currently 
diagnosed psychiatric disorder was causally related to the 
symptoms exhibited in service.  The psychiatrist stated that 
the veteran's bipolar affective disorder that existed after 
the veteran's first period of service was not in any way 
causally related to the psychiatric disorder in service, 
namely the paranoid personality.  The examiner again stressed 
that the paranoid personality was not acquired in service.  

In a June 2001 letter, Dr. Silverman explained that he had 
known the veteran for about 35 years and saw him frequently 
during that period.  He noted that, following the veteran's 
first period of active duty, he grew increasingly unstable 
and required hospitalization in 1971.  He received outpatient 
therapy for almost two years thereafter.  

Dr. Silverman indicated that, when the veteran entered the 
Army in 1974, he seemed stable and in good control of his 
life and affairs.  He stated that, following that period of 
service in 1975, he noticed an increase in his depression, 
paranoia, explosive outbursts and general asocial behavior.  
He opined that the veteran was much worse when he came out of 
the Army than when he enlisted, noting that whatever happened 
during service certainly caused his condition to worsen and 
progress far more than it would have normally.  

The veteran's treating VA psychiatrist reviewed the veteran's 
claims folder and opined that the veteran's military service 
contributed to his currently diagnosed psychiatric disorder.  
Specifically, he opined that the documented events the 
veteran experienced during his military service either caused 
his acquired psychiatric disorder or aggravated a pre-
existing condition, resulting in the current severe 
condition.  He stated that the June 2000 VA examination 
report disregarded the veteran's stressful military history 
and its psychiatric consequences.  

A VA examination was conducted in December 2001.  The 
examiner reviewed the veteran's records and concluded that it 
was clear that the veteran met the criteria for bipolar 
disorder, not otherwise specified.  Further, he stated that 
"one would strongly suspect that [the veteran] experienced 
his first manic episode during his first stint in the 
military in 1964 and then again had a re-experience of mania 
in 1974."  He opined that there was no doubt that the rigors 
of military service including difficult extended work hours 
and stressful conditions triggered the onset of mania.  

In a May 2002 VA psychiatric consult, it was again noted that 
it was as likely as not that the veteran's bipolar disorder 
first manifested itself during his first enlistment, although 
there was no documentation in the records to make it clear.  

The preponderance of the medical evidence now shows that the 
incidents in the veteran's first period of service were 
likely the initial manifestations of his bipolar disorder.  

Thus, the Board finds that the preponderance of the evidence 
supports the veteran's claim of service connection for an 
acquired psychiatric disorder.  



ORDER

Service connection for a bipolar disorder is granted.  



REMAND

The veteran alleges that he has hypertension that is 
secondary to his psychiatric disorder.  In light of the 
action taken by the Board's hereinabove, this matter must be 
remanded to the RO for initial adjudication and development.  

For the foregoing reason, the claim is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension since service.  In 
particular, he should be instructed to 
identify competent evidence to support 
his assertions that he is suffering from 
hypertension which was incurred in or 
aggravated by service or which was caused 
or aggravated by service-connected 
psychiatric disability.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed hypertension.  All efforts made 
toward conducting the examination should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by 
hypertension due to disease or injury 
that was incurred in or aggravated by 
service.  In addition, the examiner 
should state whether it is at least as 
likely as not that any current 
hypertension was caused or aggravated by 
his now service-connected psychiatric 
disability.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


_____________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



